188 F.2d 160
HUGO V. LOEWI, Inc., a Corporation, Appellant,v.Killian W. SMITH, Appellee.
No. 12441.
United States Court of Appeals Ninth Circuit.
April 18, 1951.On Petition for Rehearing.

For former opinion, see 186 F.2d 858.
Kerr & Hill, Robert M. Kerr and Stuart W. Hill, all of Portland, Or., for appellant.
Roy F. Shields, Randall B. Kester, and William E. Dougherty, all of Portland, Or., for appellee.
Before MATHEWS, BONE and POPE, Circuit Judges.
PER CURIAM.


1
The petition for rehearing is denied.  Our reference in Hugo V. Loewi, Inc., v. Geschwill, 9 Cir., 186 F.2d 849, regarding the measure of damages was not intended to indicate that the measure of recovery adopted by the trial court in the instant case was improper.  It is our view that the conclusions of law reached by the trial court are correct.


2
POPE, Circuit Judge.


3
I think that a rehearing should be granted upon the question of the measure of damages.